APPENDIX X

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR ; CIVIL ACTION

Vv.

MAXIMUS FEDERAL SERVICES, NO, _5:19-cv-05787-EGS

INC.
RDER
AND NOW, this Day of , 20 , it is hereby
ORDERED that the application of Ryan L. DiClemente , Esquire, to practice in this

 

court pursuant to Local Rule of Civil Procedure 83.5.2(b) is
[-]_ GRANTED.
[-]_ DENIED.

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Civil Action No#_5:19-cv-05787-EGS

APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT PURSUANT TO
LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

L_APPLICANT’S STATEMENT.

I, Ryan L. DiClemente the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this court
pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number , for the $40.00 admission
fee,

 

 

 

 

 

 

 

 

 

 

 

A, | state that | am currently admitted to practice in the following state jurisdictions:
New Jersey 01/09/2007 043352006

(State where admitted) (Admission date) (Attorney Identification Number)
New York 12/07/2011 4976825

(State where admitted) (Admission date) (Attorney Identification Number)
(State where admitted) (Admission date) (Attorney Identification Number)

B, | state that | am currently admitted to practice in the following federal jurisdictions:
District Court NJ 01/09/2007

(Court where admitted) (Admission date) (Attorney Identification Number)
Southern District NY 01/01/2012 RD3232

(Court where admitted) (Admission date) (Attorney Identification Number)
Eastern Dustrict NY 10/06/2017 RD3232

(Court where admitted) (Admission date) (Attorney Identification Number)

e I state that 1 am at present a member of the aforesaid bars in good standing, and that I will demean myselfas an attorney of

this court uprightly and according to law, and that 1 will support and defend the Constitution of the United States.

Maximus Federal Services
Ac >
t “~ ¢

- (Appli sant’s Signature)
C ensitien

(Date)

fam entering my appearance for

 

 

APPLICANT'S FIRM NAME / ADDRESS / TELEPHONE NUMBER:

SAUL EWING ARNSTEIN & LEHR LLP

650 College Road East, Suite 4000, Princeton, New Jersey 08540
(609) 452-5057

Sworn and subscribed before me this

 

th pay of “Mancly, 200. PATRICIA MARKEY
gies | a NOTARY PUBLIC OF NEW JERSEY
(alain. AMarfeut- Ny Commlsson Expires 4472021

Notary Public 10/04
[I], SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

The undersigned member of the bar of the United States District Court for the Eastern
District of Pennsylvania hereby moves for the admission of ___ Ryan L. DiClemente to
practice in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or
afler reasonable inquiry believe) that the applicant is a member in good standing of the above-
referenced state and federal courts and that the applicant’s private and personal character is good. |
certify that this application form was on this date mailed, with postage prepaid, to all interested

counsel},

Marisa R. De Feo WhrcaR. de Fee 01/06/2014 316123

Sponsor's Name Sponsor's Signature Admission date Attorney
Identification No,

SPONSOR'S OFFICE ADDRESS AND TELEPHONE NUMBER:

Saul Ewing Arnstein & Lehr LLP

Centre Square West, 1500 Market Street, 38th Floor, Phila, PA {9102

215-972-1976

\\ 1,

BET, Y

Se a

> Qe owes ‘7 Gy a

F500 ‘ores
= or: aS S Zin m =
=35°= EXPIR #4
==. august ® 2024 -_ =

Sworn and subserlbed before me this se ie =

Ss th re)
AL pay or Match 20020 “yf SNS

“yy W
(ali, Chayabeth /Yugtle MALI
otury Public
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR CIVIL ACTION
Vv,

MAXIMUS FEDERAL SERVICES, INC,
NO,  5:19-ev-05787-EGS

CERTIFICATE OF SERVICE

| declare under penalty of perjury that a copy of the application of___Ryan L. DiClemente
Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant

proposed Order which, if granted, would permit such practice in this court was served as follows:

All Counsel of Record via Court's CM/ECF System

 

 

  
 

Sigyature of Attorn y

 

Marisa R, De Feo
Name of Attorney

 

Maximus Federal Services
Name of Moving Party

03/09/2020
Date
